Title: From Thomas Jefferson to James Madison, 11 May 1789
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Paris May 11. 1789.

My last to you was of the 15th. of March. I am now in hourly expectation of recieving my leave of absence. The delay of it a little longer will endanger the throwing my return into the winter, the very idea of which is horror itself to me. I am in hopes this is the last letter I shall have the pleasure of writing you before my departure.
The madness of the king of England has gone off, but left him in a state of imbecillity and melancholy. They talk of carrying him to Hanover. If they do, it will be a proof he does not mend, and that they take that measure to authorize them to establish a regency. But if he grows better they will perhaps keep him at home to avoid the question Who shall be regent? As that country cannot be relied on in the present state of it’s executive, the King of Prussia is become more moderate: he throws cold water on the fermentation he had excited in Poland. The K. of Sweden will act as nobody not even himself can foresee: because he acts from the caprice of the moment, and because the discontents of his army and nobles may throw him under internal difficulties while struggling with external ones. Denmark will probably only furnish it’s stipulated aid to Russia. France is fully occupied with internal arrangement. So that on the whole the prospect of this summer is that the war will continue between the powers actually engaged in the close of the last campaign, and extend to no others. Certainly it will not extend this year to the Southern states of Europe.—The revolution of France has gone on with the most unexampled success hitherto. There have been some mobs occasioned by the want of bread in different parts of the kingdom, in which there may have been some lives lost, perhaps a dozen or twenty. These had no professed connection generally with the constitutional revolution. A more serious riot happened lately in Paris in which about 100 of the mob were killed. This execution has been universally approved, as they seemed to have no view but mischief and plunder. But the meeting of the  states general presents serious difficulties which it had been hoped the progress of reason would have enabled them to get over. The nobility of and about Paris have come over as was expected to the side of the people in the great question of voting by persons or orders. This had induced a presumption that those of the country were making the same progress, and these form the great mass of the deputies of that order. But they are found to be where they were centuries ago as to their disposition to keep distinct from the people, and even to tyrannise over them. They agree indeed to abandon their pecuniary privileges. The clergy seem at present much divided. Five sixths of that representation consists of the lower clergy, who being the sons of the peasantry are very well with the tiers etat. But the bishops are intrigueing and drawing them over daily. The tiers etat is so firm to vote by persons or to go home, that it is impossible to conjecture what will be the result. This is the state of parties, as well as we can conjecture from the conversation of the members, for as yet no vote has been given which will enable us to calculate on certain ground. Having formerly written to you on the subject of our finances I inclose you now an Abstract of a paper on that subject which Gouverneur Morris communicated to me. You will be a better judge of it’s merit than I am. It seems to me worthy good attention.—I have a box of books packed for you which I shall carry to Havre and send by any ship bound to N. York or Philadelphia. I have been so inexact as to take no list of them before nailing up the box. Be so good as to do this, and I will take with me my bookseller’s account, which will enable us to make a statement of them. They are chiefly Encyclopedies from the 23d. to the 30th. livraison. Paul Jones has desired me to send to yourself and Colo. Carrington each his bust. They are packed together in the same box. There are 3. other boxes with 2 in each for other gentlemen. I shall send them all together and take the liberty of addressing them to you.—I rejoice extremely to hear you are elected in spite of all cabals. I fear your post will not permit me to see you but in New York, and consequently for a short time only. I shall much regret this. I am with sentiments of sincere attachment & respect dear Sir Your friend & servt.,

Th: Jefferson

